10 So. 3d 1207 (2009)
Eddie T. JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-5019.
District Court of Appeal of Florida, First District.
June 24, 2009.
Nancy A. Daniels, Public Defender, David A. Davis, Assistant Public Defender, and Robert S. Friedman, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Affirmed. See Pantoja v. State, 990 So. 2d 626, 628 (Fla. 1st DCA 2008) (holding "a witness' credibility may not be attacked by proof that she committed specific acts of misconduct that did not end in a *1208 criminal conviction"), rev. granted, SC08-1879 (Fla. Jan. 9, 2009).
KAHN, BENTON, and VAN NORTWICK, JJ., concur.